Citation Nr: 0707111	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-18 628	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue on appeal was 
remanded for additional development in December 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected hemorrhoids are 
manifested by an approximately .5 centimeter by 1 centimeter 
external hemorrhoid with subjective complaints of bleeding at 
least once per week, but without objective evidence of large 
or thrombotic irreducible hemorrhoid, excessive redundant 
tissue, persistent bleeding, secondary anemia, or fissures.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2004 and October 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
October 2006.  VA records also show the veteran failed to 
report for two scheduled VA examinations and that when 
contacted by telephone refused any additional VA examinations 
to evaluate his service-connected disability.  Although the 
issue remaining on appeal was previously remanded for an 
examination, the Board finds further attempts to obtain 
additional evidence would be futile.  While the available 
October 2001 VA examination was conducted without review of 
the claims file, the provided information is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).



733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

In this case, the veteran claims his hemorrhoid disability is 
more severely disabling than indicated by the present 
evaluation.  Service medical records show that in May 1969 he 
was treated for hemorrhoids with slight recent bleeding.  An 
April 1969 separation examination revealed a normal clinical 
evaluation of the anus and rectum.  Private medical records 
dated in April 1987 show the veteran underwent repair of an 
ascending colon subsequent to having sustained abdominal 
trauma during a motor vehicle accident.  

On VA examination in October 2001 the veteran stated that he 
had bleeding with his bowel movements at least once per week 
which were influenced by the food he ate and the consistency 
of his stool.  The examiner noted there was no evidence of 
fissures, masses, thrombosis, or frank blood.  There was an 
approximately .5 centimeter by 1 centimeter external 
hemorrhoid, but with good sphincter tone.  Stool was tracely 
heme-positive.  The diagnosis was external hemorrhoid.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hemorrhoids are manifested by an 
approximately .5 centimeter by 1 centimeter external 
hemorrhoid with subjective complaints of bleeding at least 
once per week, but without objective evidence of large or 
thrombotic irreducible hemorrhoid, excessive redundant 
tissue, persistent bleeding, secondary anemia, or fissures.  
Although the veteran has asserted that his hemorrhoids are 
more severely disabling, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, a 
compensable rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


